DETAILED ACTION

Claims 1-20 are pending. Claim 5 has been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 11/30/2020, for the non-final office action mailed on 09/08/2020.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the /applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
 Applicant argues Peinado does not teach receiving graph source code generated in the heterogeneous programming environment, the graph source code defining a plurality of kernels and a plurality of communication links, wherein each of the plurality of communication links couple a respective pair of the plurality of kernels to form the dataflow graph, see applicant’s remarks pp. 10-11. Examiner respectfully disagrees, as Peinado teaches source code which examiner is interpreting as applicant’s graph source code which is used to define an extended type graph by looking at the operating systems kernels and edge pointers connecting said kernels. Applicant’s specification notes that “The graph source code 420 can be written in various types of object orientated programming languages (e.g., C++, Python, Javascript, Swift, Go, LabView, or Simulink). Generally, the graph source code 420 defines kernels (e.g., nodes) which are connected via communication links (e.g., edges). The combination of the kernels and the communication links form the graph 440, see applicant’s specification paragraph [0061].” For example Peinado teaches (“As discussed, the result of the static analysis can be an extended type graph. The nodes of this graph include the data types defined in the code or source code. The edges can be pointers. For example, if the code defines two data structures A and B, such that A contains a component that is a pointer to a structure of type B, then the nodes may be A and B, and there may be an edge from A to B,” see Peinado paragraph [0027]). 
 Applicant further argues Koneru does not teach graph source code, see applicant’s remarks pp. 11. Examiner respectfully disagrees, Koneru was taught to teach compilation of the graph source code which as stated in the above arguments and as noted in applicant’s specification is code written in object oriented programming languages. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peinado et al. (US-PGPUB-NO: 2011/0265182 A1), in further view of Koneru et al. (US-PGPUB-NO: 2019/0235917 A1).

As per claim 1, Peinado teaches a method, comprising: defining a dataflow graph as object oriented source code (“The object graph can be created from the static data structures, dynamic data structures, and function pointers at runtime.  The object graph is also built to organize the runtime objects,” see Peinado paragraph [0021]); receiving graph source code generated in the heterogeneous programming environment (“A static analysis module 104 can be configured to perform a static analysis on source code 102 for an operating system kernel to form an extended type graph 106,” see Peinado paragraph [0019]), the graph source code defining a plurality of kernels (“The object graph can be created using information from the extended type graph and information about the dynamic data structures.  Memory analysis can map kernel data objects and derive the object graph for a given memory snapshot.  The object graph is created by using the extended type graph derived earlier to traverse the kernel memory,” see Peinado paragraph [0036], where the nodes having data types are derived from analysis mapping the kernels) and a plurality of communication links (“The extended type graph from the static analysis can include nodes having data types defined in the software environment.  Edges can be included in the extended type graph to represent pointers between linked data types,” see Peinado paragraph [0019], where the edges are the communication links bettwen the data types (I.E. THE KERNELS), wherein each of the plurality of communication links couple a respective pair of the plurality of kernels to form the dataflow graph (“The extended type graph can be formed from: nodes representing data types defined in the operating system kernel, edges representing pointers between linked data types, and other nodes representing dynamic data structures.  Edges of the extended type graph may have pointers to dynamic objects that can be identified later at runtime when the operating system is actually executing,” see Peinado paragraph [0019], where in the extend type graph is interpreted as the DATAFLOW GRAPH).

Peinado does not teach compiling the graph source code to implement the dataflow graph in a heterogeneous processing system, wherein compiling the graph source code comprises: assigning the plurality of kernels to the heterogeneous processing system based on the definition of the plurality of kernels in the graph source code, assigning a communication type to the plurality of communication links defined in the graph source code, and selecting synchronization techniques for transferring data between the plurality of kernels using the plurality of communication links. However, Koneru teaches providing a heterogeneous programming environment ("OpenCL is an open industry standard for programming a heterogeneous collection of CPUs, GPUs and other discrete computing devices organized into a single platform.  Using OpenCL, for example, a programmer can write general purpose programs that execute on GPUs without the need to map their algorithms onto a 3D graphics API such as OpenGL or DirectX,” see Koneru paragraph [0227]) compiling the graph source code to implement (“The parallel code section, i.e. kernel, can be compiled at runtime” see Koneru paragraph [0229]) the dataflow graph in a heterogeneous processing system ("OpenCL is an open industry standard for programming a heterogeneous collection of CPUs, GPUs and other discrete computing devices organized into a single platform.  Using OpenCL, for example, a programmer can write general purpose programs that execute on GPUs without the need to map their algorithms onto a 3D graphics API such as OpenGL or DirectX,” see Koneru paragraph [0227]), wherein compiling the graph source code comprises: assigning the plurality of kernels to the heterogeneous processing system based on the definition of the plurality of kernels in the graph source code (“When executing a kernel, work-groups are mapped to CUs, and work-items are assigned to PEs,” see Koneru paragraph [0229], wherein the Kernels are mapped (I.E. ASSIGEND) to compute units which is defined by the index space,  assigning a communication type to the plurality of communication links defined in the graph source code (“Graph Streaming [0132] Direct hardware support for streaming data through a Directed A-Cyclical Graph (DAG) [0133] Stage Objects are linked to form the DAG [0134] Generalized inter-stage communication,” see Koneru paragraph [0131-0134] wherein communication links are created for the flow graphs), and selecting synchronization techniques for transferring data between the plurality of kernels using the plurality of communication links (“Specific join semantics provide hardware managed synchronization and data dependency checking, which feeds into the thread dispatch eligibility scheduling process,” see Koneru paragraph [0139]).
Peinado and Koneru are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Peinado’s teaching of malware investigation by analyzing computer memory with Koneru’s teaching of scheduling of code for execution in graph stream processing system to incorporate compiling code in order to optimize code for a more efficient system.

As per claim 12, Peinado modified with Koneru teaches wherein the graph source code is independent of a hardware design of a SoC forming the heterogeneous processing system and can be implemented by the compiler onto multiple different types of SoCs each having different hardware designs (“For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components.  A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices or the like,” see Peinado paragraph [0068]).

As per claim 16, this is the host claim to method claim 1. Therefore it is rejected for the same reason as above.

Claims 2-4, 11, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peinado (US-PGPUB-NO: 2011/0265182 A1) and Koneru (US-PGPUB-NO: 2019/0235917 A1), in further view of Cha et al. (US-PGPUB-NO: 2019/0114193 A1) hereinafter Cha.

As per claim 2, Peinado modified with Koneru does not teach wherein assigning the plurality of kernels to the heterogeneous processing system comprises: identifying that a first kernel and a second kernel are communicatively coupled by a first one of the plurality of communication links as defined by the graph source code; assigning the first kernel to a first data processing engine (DPE) in the heterogeneous processing system; and assigning the second kernel to a second DPE in the heterogeneous processing system that directly neighbors the first DPE. However, Cha teaches wherein assigning the plurality of kernels to the heterogeneous processing system comprises: identifying that a first kernel and a second kernel are communicatively coupled by a first one of the plurality of communication links as defined by the graph source code (“In the method of processing input and output in a multi-kernel system according to the present disclosure, the setting of the shared memory comprises setting the shared memory between the first kernel on the main processor and a second kernel on the parallel processor,” see Cha paragraph [0013]); assigning the first kernel to a first data processing engine (DPE) in the heterogeneous processing system (“the first kernel on the main processor, an input/output request queue in the shared memory; and setting, by the lightweight kernel on the parallel processor and the first kernel on the main processor, an input/output response queue in the shared memory,” see Cha paragraph [0015]); and assigning the second kernel to a second DPE in the heterogeneous processing system that directly neighbors the first DPE (“In the method of processing input and output in a multi-kernel system according to the present disclosure, the setting of the shared memory comprises checking, by the second kernel on the parallel processor, a physical address of the shared memory; providing, by the second kernel on the parallel processor,” see Cha paragraph [0014]). Where the first kernel is assigned to the main processor (i.e., a first data processing engine (DPE) and the second kernel is assigned to a parallel processor (i.e., a second DPE that directly neighbors the first DPE). Also see FIG. 1 as the parallel processor is a direct neighbor to the main processor. 


As per claim 3, Peinado modified with Koneru and Cha teaches wherein the first DPE and a second DPE both have a direct connection to a shared memory module, wherein the method comprises: assigning a double buffer in the shared memory module for transferring data between the first kernel and the second kernel (“In the present disclosure, the lightweight kernel on the parallel processor may set the shared memory with the kernel on the parallel processor.  Also, the lightweight kernel on the parallel processor may establish the channel for transmitting the file input/output command to the kernel on the parallel processor,” see Cha paragraph [0105]). Also see FIG 1, where the processors are connected to a bus which connects to memory being shared. 

As per claim 4, Peinado modified with Koneru and Cha teaches wherein assigning the plurality of kernels to the heterogeneous processing system comprises: identifying that a first kernel and a second kernel are communicatively coupled by a first one of the plurality of communication links as defined by the graph source code (“In the method of processing input and output in a multi-kernel system according to the present disclosure, the setting of the shared memory comprises setting the shared memory between the first kernel on the main processor and a second kernel on the parallel processor,” see Cha paragraph [0013]); assigning the first kernel to a first DPE in the heterogeneous processing system (“the first kernel on the main processor, an input/output request queue in the shared memory; and setting, by the lightweight kernel on the parallel processor and the first kernel on the main processor, an input/output response queue in the shared memory,” see Cha paragraph [0015]); assigning the second kernel to programmable logic in the heterogeneous processing system (“In the method of processing input and output in a multi-kernel system according to the present disclosure, the setting of the shared memory comprises checking, by the second kernel on the parallel processor, a physical address of the shared memory; providing, by the second kernel on the parallel processor,” see Cha paragraph [0014]). Where the first kernel is assigned to the main processor (i.e., a first data processing engine (DPE) and the second kernel is assigned to a parallel processor (i.e., a second DPE that directly neighbors the first DPE). Also see FIG. 1 as the parallel processor is a direct neighbor to the main processor; and configuring the second kernel to perform a direct memory access (DMA) using an interconnect to transfer data to the first kernel, wherein the interconnect interconnects an array of DPEs that includes the first DPE to each other and to programmable logic (“In the present disclosure, it will be understood that when an element is referred to as being "connected to", "coupled to", or "combined with" another element, it can be directly connected or coupled to or combined with the another element or intervening elements may be present therebetween.  It will be further understood that the terms "comprises", "includes", "have", etc. when used in the present disclosure specify the presence of stated features, integers, steps, operations, elements, components, and/or combinations thereof but do not preclude the presence or addition of one or more other features, integers, steps, operations, elements, components, and/or combinations thereof,” see Cha paragraph [0048]).

As per claim 11, Peinado modified with Koneru and Cha teaches wherein the heterogeneous processing system comprises a first chip and a second chip, wherein the plurality of kernels are assigned to the first chip (“For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components.  A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices or the like,” see Peinado paragraph [0068]), wherein the graph source code defines a second plurality of kernels, and wherein compiling the graph source code comprises: assigning the second plurality of kernels to the second chip (“In the method of processing input and output in a multi-kernel system according to the present disclosure, the setting of the shared memory comprises checking, by the second kernel on the parallel processor, a physical address of the shared memory; providing, by the second kernel on the parallel processor,” see Cha paragraph [0014]). Where the first kernel is assigned to the main processor (i.e., a first data processing engine (DPE) and the second kernel is assigned to a parallel processor (i.e., a second DPE that directly neighbors the first DPE). Also see FIG. 1 as the parallel processor is a direct neighbor to the main processor, wherein the second plurality of kernels assigned to the second chip are configured to communicate with the plurality of kernels assigned to the first chip (“Specific join semantics provide hardware managed synchronization and data dependency checking, which feeds into the thread dispatch eligibility scheduling process,” see Koneru paragraph [0139]).

As per claim 13, Peinado modified with Koneru and Cha teaches wherein the heterogeneous processing system comprises programmable logic and an array of data processing engines (DPEs) (“A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices or the like,” see Peinado paragraph [0068]), wherein at a least one of the plurality of kernels is assigned to the programmable logic and at least one of the plurality of kernels is assigned to one of the DPEs (“the first kernel on the main processor, an input/output request queue in the shared memory; and setting, by the lightweight kernel on the parallel processor and the first kernel on the main processor, an input/output response queue in the shared memory,” see Cha paragraph [0015]).

As per claims 17-20, these are the host claims to method claims 2-4 and 11, respectively. Therefore they are rejected for the same reasons as above.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peinado (US-PGPUB-NO: 2011/0265182 A1) and Koneru (US-PGPUB-NO: 2019/0235917 A1), in further view of McBride et al. (US-PGPUB-NO: 2018/0300633 A1) hereinafter McBride.

As per claim 6, Peinado modified with Koneru does not teach wherein assigning the communication type to the plurality of communication links comprises: selecting whether to use one of streaming and windowing to transmit data for each of the plurality of communication links based on the definition of the plurality of communication links in the graph source code. However, McBride teaches wherein assigning the communication type to the plurality of communication links comprises: selecting whether to use one of streaming and windowing to transmit data for each of the plurality of communication links based on the definition of the plurality of communication links in the graph source code (“the traversing of the loading data being utilizing one or more sliding windows operative on the data volume; and communicating the traversed data as one or more portions to one or more processing components of the neural network environment,” see McBride paragraph [0085]).
Peinado, Koneru and McBride are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Peinado’s teaching of malware investigation by analyzing computer memory and Koneru’s teaching of scheduling of code for execution in graph stream processing system with McBride’s teaching of data processing performance enhancement using a virtualized data iterator to incorporate sliding windows for kernels being executed in order to enhance performance of a given system.

As per claim 7, Peinado modified with Koneru and McBride teaches wherein windowing comprises dividing received data into individual windows with a predefined or parameterized block size (“Illustratively, and as is depicted in FIG. 3, an exemplary logical data mapping protocol can operatively render two-dimensional flat-file type data as a multi-dimensional characterized data such that the input data can be visually represented as a blob having a certain height, width, depth (e.g., number of channels), slices of depth (e.g., number of kernels),” see McBride paragraph [0063]), and wherein each of the plurality of kernels configured to receive the individual windows waits until receiving a window on every invocation before processing the received windows (“This logical data mapping allows for the use of sliding windows to associate one or more data elements of the input data for an iteration operation.  Illustratively, the sliding windows can straddle two logically mapped input data width lines,” see McBride paragraph [0063]).

As per claim 8, Peinado modified with Koneru and McBride teaches wherein for at least one of the communication links that performs windowing, the individual windows have data at the beginning that overlaps with ends of previously transmitted windows so that a receiving kernel of the plurality of kernels that receives the individual windows maintains its state (“FIG. 5 is similar to FIG. 4 and is presented to described the ability of the herein described systems and methods to allow for the use of padding to further enhance the performance characteristics of an exemplary neural network environment (e.g., 100 of FIG. 1 and 200 of FIG. 2).  As is shown, logical data map 500 (of exemplary input data not shown) can include various sliding windows (530, 540, 550, 560, 570, and 580) that straddle across one or more lines (e.g., 510 and 520).  Additionally, the logical data map 500 can also include padding 580,” see McBride paragraph [0057]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peinado (US-PGPUB-NO: 2011/0265182 A1) and Koneru (US-PGPUB-NO: 2019/0235917 A1), in further view of Peterson et al. (US-PGPUB-NO: 2017/0371913 A1) hereinafter Peterson.

As per claim 9, Peinado modified with Koneru does not teach selecting the synchronization techniques comprises: identifying a double buffer assigned to a first one of the plurality of communication links (“In accordance with an aspect of the disclosure, the double-buffering scheme of data record structure 300 removes the need for a single writer thread to block reader threads, or vice versa, with respect to gaining access to the block of record data, whatever its format or structure,” see Peterson paragraph [0020]); and configuring a locking protocol so that a first kernel and a second kernel corresponding to the first one of the plurality of communication links can access the double buffer in parallel (“In an embodiment this operation enables one or more readers and a single writer to simultaneously access one of two buffers,” see Peterson paragraph [0026]).
Peinado, Koneru and Peterson are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Peinado’s teaching of malware investigation by analyzing computer memory and Koneru’s .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peinado (US-PGPUB-NO: 2011/0265182 A1) and Koneru (US-PGPUB-NO: 2019/0235917 A1), in further view of Drepper (US-PGPUB-NO: 2020/0167139 A1).

As per claim 10, Peinado modified with Koneru does not teach further comprising: transmitting a bitstream and binary code based on compiling the graph source code that configures the heterogeneous processing system to execute the dataflow graph; and controlling execution of the dataflow graph in the heterogeneous processing system using a control program. However, Drepper teaches further comprising: transmitting a bitstream and binary code based on compiling the graph source code that configures the heterogeneous processing system to execute the dataflow graph; and controlling execution of the dataflow graph in the heterogeneous processing system using a control program (“The instructions may be dynamically generated on the fly during compilation of the second portion 314 of the source code 200.  As depicted, the softcore processor code (e.g., softcore processor object code 208) including the instructions 318 and the bitstream 212 may be transmitted to the accelerator 108.  The bitstream 212 may include binary code representing the softcore processor implementation 320 that causes instantiation of the softcore processor running the softcore processor code 316, and binary code representing an instruction implementation 322 that causes instantiation of the logic block 126 that performs a specialized operation defined by the HDL code 206,” see Drepper paragraph [0067]).
Peinado, Koneru and Drepper are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Peinado’s teaching of malware investigation by analyzing computer memory and Koneru’s teaching of scheduling of code for execution in graph stream processing system with Drepper’s teaching of dynamic generation of CPU instructions and use of the CPU instructions in generated code for a softcore processor to incorporate such compilation to cater to specialized operations that are computationally intensive and/or critical to performance of the computer system.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peinado (US-PGPUB-NO: 2011/0265182 A1) and Koneru (US-PGPUB-NO: 2019/0235917 A1), in further view of Halpern et al. (US-PGPUB-NO: 2019/0303153 A1) hereinafter Halpern.

As per claim 14, Peinado modified with Koneru does not teach further comprising: encapsulating a sub-graph into the dataflow graph, wherein the sub-graph is defined by a graph class separate from the graph source code (“In certain embodiments, a CSA includes an array of heterogeneous PEs, in which the fabric is composed of several types of PEs each of which implement only a subset of the dataflow operators,” see Halpern paragraph [0191]); and generating a constrained graph that adds constraints to the dataflow graph and the sub-graph, wherein the constrained graph serves as a wrapper for the dataflow graph (“Once configured, PEs may execute subject to dataflow constraints,” see Halpern paragraph [0362]).
Peinado, Koneru and Halpern are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Peinado’s teaching of malware investigation by analyzing computer memory and Koneru’s teaching of scheduling of code for execution in graph stream processing system with Halpern’s teaching of circuitry to control unstructured data glow in a configurable spatial accelerator to incorporate a sub-graph which provide paradigm-shifting levels of performance and tremendous improvements in energy efficiency across a broad class of existing single-stream and parallel program.

As per claim 15, Peinado modified with Koneru and Halpern teaches wherein each of the plurality of kernels includes a least one port to enable each of the plurality of kernels to communicate with another kernel in the dataflow graph, and wherein, in the dataflow graph, each one of the plurality of communication links couples a first port on a first kernel to a second port on a second kernel (“FIG. 4 illustrates an example execution of a dataflow graph 400 according to embodiments of the disclosure.  At step 1, input values (e.g., 1 for X in FIG. 3B and 2 for Y in FIG. 3B) may be loaded in dataflow graph 400 to perform a 1*2 multiplication operation.  One or more of the data input values may be static (e.g., constant) in the operation (e.g., 1 for X and 2 for Y in reference to FIG. 3B) or updated during the operation.  At step 2, a processing element (e.g., on a flow control path network) or other circuit outputs a zero to control input (e.g., multiplexer control signal) of pick node 404 (e.g., to source a one from port "0" to its output) and outputs a zero to control input (e.g., multiplexer control signal) of switch node 406 (e.g., to provide its input out of port "0" to a destination (e.g., a downstream processing element),” see Halpern paragraph [0156]).
Allowable Subject Matter
Claim 5 is allowed.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US-PGPUB-NO: 2020/0202246 A1) teaches a first computing node and a second computing node in a distributed computing system store information about a name, a size and a communication peer side identifier of a first data flow graph parameter in a data flow graph. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Chat C Do/Supervisory Patent Examiner, Art Unit 2193